Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 6 January 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7,9-10, 16-18,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Goel (US Pat No. 9183303) in view of Kilian (US PG PUB No. 2005/0125411).
As per claim [1,10,16] Goel disclsoes a method comprising:
storing, via a storage interface associated with a content management system (see Goel FIG 1: 110), on a metadata storage structure (see Goel FIG 6: 113) associated with the content management system, respective records of metadata associated with storage operations on a plurality of content items stored on a cloud provider content storage system that does not support data retention policies set at the content management system (see Goel FIG 1: 140 and COL 6 LINES 1-5)
[The Storage Plane does not support data retention policies to the extent the records of the metadata associated with storage operation are managed at the content management service.] 
identifying, via the storage interface, a batch of new storage operations associated with at least some of the plurality of content items stored on the cloud provider content storage system, the batch of the new storage operations comprising one or more delete operations  (see Goel COL 9 LINES 59-67); and 
sending, via the storage interface to the cloud provider content storage system, the approved delete operation that passed the one or more of the data retention policies set at the content management system (see Goel COL 7 LINES 27-41)
[The content management system mediates storage operations (see Goel FIG 1: 110).] 
However, Goel does not expressly disclose but in the same field of endeavor Cowling discloses for each delete operation in the batch of the storage operations 
querying, by the storage interface, the metadata storage structure for a timestamp corresponding to a content item associated with the delete operation (see Kilian FIG 4: 405);
      [The CDF is taken as a metadata as recited in the claims.] 
determining, by the storage interface, whether the delete operation creates a race condition that is against one or more of the data retention policies set at the content management system, wherein the race condition is associated with the content item (see Kilian FIG 4: 407); and 
approving, by the storage interface, the delete operation when the delete operation does not create the race condition or deleting the delete operation when the delete operation does create the race condition (see Kilian FIG 4: 409, 411): and
It would have been obvious to modify Goel to further include a data retention policy checker as taught by Kilian.
The suggestion/motivation for doing so would have been for the benefit of preventing deletion requests that violate retention policies (see Kilian [0005])

As per claim [6,18],  the method of claim 1, 
wherein the batch of storage operations comprises at least one of a touch command for updating an existing timestamp on an existing record in the metadata storage structure associated with a content item on the storage system or a put command for adding a new content item on the storage system and a new respective record for the new content item on the metadata storage structure (see Goel COL 17 LINES 18-30).
As per claim 7, the method of claim 1, 
wherein the one or more retention policies comprising a rule preventing deletion of data on the storage system having a timestamp newer than the predetermined period of time (see Kilian FIG 4: 407).
As per claim [9,17], the method of claim 1, further comprising:
storing, via the interface, a first copy of the plurality of content items on the content management system and a second copy of the plurality of content items on the storage system (see Goel FIG 1: 141), wherein the storage system comprises a third-party storage system (see Goel 3COL 6 LINES 1-5); and 
[The content management system stores a copy because the content management system routes the content to the third-party storage system.] 
adding, via the interface, the respective records of metadata to the metadata storage structure on the content management system, wherein the respective object identifiers associated with the respective records of metadata comprise first object identifiers that uniquely identify each of the plurality of content items on the content management system and second object identifiers that uniquely identify each of the 
	As per claim 22, the method of claim 1, 
wherein client devices interact with a content storage interface that sends operations enacted at the client devices to the storage interface (see Goel FIG 1: 130[Wingdings font/0xE0]110) and the storage interface directs the operations to a content storage of the content management system, the cloud provider content storage system, and/or a storage cache respectively depending on the storage operations (see Goel COL 7 LINES 5-25).
Claim 3-5,12-14,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US Pat No. 9183303) in view of Kilian (US PG PUB No. 2005/0125411) as applied to claim 1 above and further in view of Sergeev (US PG PUB No. 2017/0192998)
As per claim [3,12,19] Goel in view of Kilian discloses the method of claim 1.  
However, Goel does not expressly disclose but in the same field of endeavor Sergeev discloses the method of claim 1, further comprising:
locking, via the interface, a respective record in the metadata storage structure (see Sergeev [0059]) corresponding to the content item associated with the delete operation (see Sergeev [0058]); 
while the respective record is locked, sending, to the storage system, a request to delete the content item associated with the delete operation, the request comprising a respective object identifier of the content item from the respective record (see Sergeev FIG 5: 520 and [0060]); and
after the request to delete the content item, deleting the respective record in the metadata storage structure (see Sergeev FIG 5: 525 and [0060]).
It would have been obvious to modify Goel to further lock the metadata structure of the file to be deleted as taught by Sergeev.

Therefore it would have been obvious to modify Goel to further lock the meteadata structure of the file as taught by Sergeev for the benefit of improving access management to arrive at the invention as specified in the claims. 
As per claim [4,13], the method of claim 3, further comprising:
receiving a second add operation associated with the content item; determining that the respective record in the metadata storage structure corresponding to the content item is locked; and rejecting the second add operation associated with the content item (Sergeev [0059]: an exclusive block operation entails prevent all users from reading and writing to the file)
As per claim [5,14,20], the method of claim 3, further comprising:
receiving a second add operation associated with the content item; after the deleting of the respective record from the metadata storage structure, determining that the respective record associated with the content item is not available in the metadata storage structure; in response to determining that the respective record is not available in the metadata storage structure, sending, via the interface to the metadata storage structure, a second request to add a second respective record for the content item based on the second add operation; and based on the second add operation, sending, via the interface to the storage system, a third request to store the content item at the storage system (see  Goel COL 7 LINES 60-65).
[An add operation with no corresponding content is taken to trigger a creation of an object.] 

Claim 8,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US Pat No. 9183303) in view of Kilian (US PG PUB No. 2005/0125411) as applied to claim 1 above and further in view of  Cowling (US PG PUB No. 2016/0140201)
As per claim [8,15] Goel discloses  the method of claim 1.
However, Goel does not expressly disclose but in the same field of endeavor Cowling discloses 
further comprising sending, via the storage interface to the metadata storage structure, a touch command to update the timestamp associated with an existing content item, the update of the timestamp extending an amount of time until the timestamp becomes older than a predetermined period of time (see Cowling [0110]: “This conditional delete operation will  only delete a data item if the data item has not been updated  for a period of time that is referred to as a “minimum lifetime' for a data item. T.”)
It would have been obvious to modify Goel to further implement a conditional delete operation. 
The suggestion/motivation for doing so would have been for the benefit of avoiding delete race condition. 
Therefore it would have been obvious to modify Goel to further implement a conditional delete operation as taught by Cowling for the benefit of avoiding race condition to arrive at the invention as specified in the claims. 
Claim 11,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US Pat No. 9183303) in view of Kilian (US PG PUB No. 2005/0125411) as applied to claim 1 above and further in view of  Almasi (US PG PUB No. 20160188465)
As per claim [11,21], the method of claim 1, further comprising:
wherein the at least some of the storage operations are stored as part of the respective records in the storing the respective records (see Goel FIG 6 and COL 16 LINES 38-45).

prior to storing the respective records, issuing at least some of the storage
 operations to the storage system along with a security key for authentication (see [0016]),
It would have been obvious to modify Goel to further authenticate client requests as taught by Almasi.
The suggestion/motivagion for doing so would have been ofr the benefit of security (see Almasi [0035])
Therefore it would have been obvious to modify Goel to further perform an authentication with a security key as taught by Almasi for the benefit of access protection to arrive at the invention as specified in the claims. 
I. RESPONSE TO ARGUMENTS
   1st ARGUMENT: 
Neither Barber nor Killian teach at least “a storage interface” that is used to store “records of metadata associated with storage operations on a plurality of content items stored on a cloud provider content storage system that does not support data retention policies” and identifies “a batch of new storage operations” wherein “for each delete operation in the batch of the storage operations,” queries the metadata storage structure, determines whether the delete operation creates a race condition, approves the delete operation, and sends “the approved delete operation that passed the one or more data retention policies set at the content management system.” Barber merely teaches a “storage service interface 310” that “is provided as a client- or user-facing interface to the storage service 102.
In addition, in FIG. 4 of Barber and associated paragraphs, the web service platform of a storage service is taught to interact with storage clients as discussed by the Examiner Parikh in the Examiner Interview. However, the web services platform is taught to interact with a coordinators to implement services such as a deletion job generator. See Barber, col. 18, lines 39-49. In other words, Barber teaches that coordinating policies with the web services platform through its own coordinators. Therefore, it is not taught in Barber or the combination of Barber and Killian to implement services at the web service platform that the platform itself does not support. The teachings of Killian with respect to data retention policies in combination with Barber would result in a platform that implements such data retention policies. On the contrary, the storage interface in the present application is taught to administer such services, such as the data retention policies, to a cloud provider content storage system that it itself does not support as recited in claim 1, in that it “does not support data retention policies.”.
. 
CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KALPIT PARIKH/
Primary Examiner, Art Unit 213